McGrath, J.
(concurring). I desire to express my hearty concurrence in the views expressed by my brethren. The purpose of the constitutional enactment is to secure as nearly as possible equality of representation. Any apportionment which defeats that purpose is vicious, contrary not only to the letter uf the Constitution, but to the spirit of our institutions, and subversive of popular government. Power secured or perpetuated by unconstitutional methods is power usurped, and usurpation of power is a menace to free institutions. The greatest danger to the *14Republic is not from ignorance, but from machinations to defeat the expression of the popular will.
The population of the State, according to the last enumeration made by the authority of the United States, is 2,093,889. The ratio for each Senator is 65,434.
On page 15 will be found a sketch of the division of the Lower Peninsula into senatorial districts by the act of 1891. The' population of each county is given, with the total population of each district. -The county of Wayne has a population of 257,114, and is divided into four districts. Emmet county is attached in the apportionment to the Upper Peninsula. It will be seen that eight of the districts so formed are populated as follows: 97,330, 91,-420, 88,678, 86,129, 84,694, 82,697, 82,556, 82,213; making a total population of 695,717. Thus but 2,246 less than one-third of the population of the State have but one-fourth of the total number of Senators. Eight other districts have a population of 349,156, and with but a little over 16£ per cent, of the population they have 25 per cent, of the representation in the Senate. Four of the first named have a total population of 363,557, while four of the last named have but 163,215. Any one of the first five named has more than double the population of any one of four of the last named. The first four have a population of 363,557, or 14,401 more than the last named eight, yet the 349,156 persons have eight representatives in the Senate while 363,557 have but four. Why should the twenty-two contiguous counties forming the twenty-seventh, twenty-eighth, and twenty-ninth districts be so divided that five, having a population of but 43,701, are given one Senator, and eight, having a population of but 40,033, are given another, while nine, having a population of 97,330, or 13,596 more than both of the other districts, are given but one? Why should the twenty-eighth or twenty-ninth districts, having, respectively, a population of

*15


*1643,701 and 40,033, be each allotted one Senator, and St. Clair, with a population of 52,105, be united with Sanilac, so as to make a population of 84,694, or more than both of said districts; or Jackson, with 45,031, be united with Ingham, making a population of 82,697; or Kalamazoo and St. Joseph, with an aggregate population of 64,629, be united with Branch, so as to make a population of 91,420; or Ionia and Eaton, with 64,895, be added to Barry, making a total of 88,678; or Berrien, with 41,285, be united with Cass; or Bay, with 56,412, be united with Gladwin and Arenac; or Muskegon, with its 40,013, be united with Ottawa? Why should Saginaw be divided so as to give two Senators to 8^,273 persons, and nine counties be joined —as in the twenty-seventh district — to restrict 97,330 persons to one representative in the Senate; or three be joined, as in the seventh, to restrict 91,420 persons to one; or six be united, as in the thirty-first, to restrict 82,213 to a single Senator; or three be joined, as in the eighteenth, to restrict 86,129 to one Senator; or three, as in the fourteenth, to restrict 88,678; or four, as in the twenty-fifth, to confine 82,556 persons to a single Senator; or why should Bay, with 56,412, or St. Clair, with 52,105, be joined with another county? Any two of the counties in the seventh or fourteenth or twenty-fifth have a population in excess of either of the Saginaw districts, yet in each ease those counties are joined.
But the law of 1885 is equally vicious, a similar sketch of the apportionment of which year will be found on page 17. The population of the State was 1,853,658, and the ratio 57,926. Under that apportionment 41 per cent, of the population elected 16 Senators, or half the whole number. Eight districts had a population of 601,468, distributed as follows: 84,600, 78,076, 76,918, 75,047, 74,795, 73,779, 69,246, 69,007. Eight others had 315,925, as follows:

*17


*1831,617, 32,324, 35,375, 38,454, 38,688, 41,100, 48,783, 49,584. Sixteen districts had a population of 1,094,687, and the other sixteen had 758,971. Thirty-three contiguous counties in the Upper Peninsula and the northern part of the Lower Peninsula, with a total population of 275,758, which would entitle them to four Senators, were given seven. Twenty-seven of these counties, with a population of 176,458, entitling them to three Senators, were accorded five; while Wayne county, with a population of 188,966, was given but three. St. Clair had a population of 46,783, Calhoun of 41,585, Jackson of 45,232, and Washtenaw of 41,694, or a total of 175,294, yet they were joined with four other counties with a population of 123,993, making a total of 299,287, and the eight counties given four Senators. The eight counties, averaging 37,410 each, were accorded four Senators, while the five districts, averaging 35,291, were each given one Senator. The twenty-two counties in the twenty-sixth, twenty-seventh, twenty-eighth, and twenty-ninth districts, with a population of 151,178, were given four Senators, or one to each 37,794 inhabitants, each lacking over 20,000 of the ratio; and if Lake and Mason had been added they would have been entitled to but three; while St. Clair, Washtenaw, Jackson, and Bay, with 184,930 inhabitants, were practically given but two. Alpena, Oscoda, Alcona, Ogemaw, and Iosco, with less than 56 per cent, of the ratio, were given one Senator, while Bay, with nearly 89 per cent., Jackson, with 77 per cent., St. Clair, with over 80 per cent., and Washtenaw, with nearly 72 per cent., of the ratio, were each joined with another county, and denied the right of solo representation. The eighteen counties in the twenty-sixth, twenty-seventh, and twenty-ninth districts had 102,395 inhabitants, or one ratio and 76 per cent, of a second, and were accorded three representatives in the Senate; while St. Clair, Macomb, *19Jackson, Hillsdale, Monroe, and Washtenaw, with 230,041 inhabitants, were accorded bnt three.
Such laws breed disrespect for all law, for law-makers become law-breakers.